In a habeas corpus proceeding, relator appeals from an order of the Supreme Court, Putnam County, dated October 18, 1962 and entered October 30, 1962 in Dutchess County, after a hearing, which dismissed the writ and remanded him to the custody of respondent. Order affirmed. Relator claims -that when he was sentenced on February 20, 1961, after he had pleaded guilty to a reduced charge, he was not asked if he had any cause to show why judgment should not be pronounced against him, as required by section 480 of the Code of Criminal Procedure. At that time the court pronounced judgment, *1000after denying relator’s motion to his plea of guilty. The minutes show that the question required by section 480 was asked and answered in the negative when the relator had previously appeared for sentencing on February 14, 1961, and at that time the court explicitly refused to grant an adjournment of sentence. There was no requirement under the statute that the question had to be repeated on February 20, 1961, since the imposition of sentence on that day was merely a completion of the process commenced on February 14, 1961. In our opinion, relator’s rights were fully protected and the requirement of section 480 was fulfilled. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur. |